      Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                       )
GARY O’ROURKE,                         ) Case No. 1:19-cv-1437
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       )
AETNA LIFE INSURANCE COMPANY;          )
NATIONWIDE MUTUAL INSURANCE            )
COMPANY; and NATIONWIDE                )
INSURANCE COMPANIES AND                )
AFFILIATES PLAN FOR YOUR TIME AND )
DISABILITY INCOME BENEFITS,            )
                                       )
            Defendants.                )
______________________________________

                                          COMPLAINT

       Now comes the Plaintiff, GARY O’ROURKE, by his attorneys, THE LAW OFFICES

OF MICHAEL BARTOLIC, LLC, and complaining against the defendants, NATIONWIDE

MUTUAL INSURANCE COMPANY and AETNA LIFE INSURANCE COMPANY, he states:

                                  NATURE OF THE ACTION

       1.      This case is about a long-term disability plan that found Plaintiff totally disabled

and eligible for benefits, and then attempted to revise the decision to deny benefits based entirely

on a misrepresentation of the plan’s terms by omitting a key word from the clause upon which

the denial was based.

       2.      The employer terminated Plaintiff’s employment the day before LTD benefits

would have begun, and the Plan attempted to use that termination to deny coverage under the

Plan. However, the Plan misrepresented the Plan clause by omitting the term “voluntarily,” to

make the Plan seem as if Plaintiff lost coverage due to the employer’s unilateral termination of
       Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 2 of 7 PageID #:1




his employment, when the actual Plan terms require the termination have been voluntary by

Plaintiff.

        3.     This is a claim seeking payment of long-term disability (“LTD”) benefits under

the Nationwide Insurance Companies and Affiliates Plan for Your Time and Disability Income

Benefits (See Exhibit 1).

        4.     This action is brought pursuant to 29 U.S.C. § 1132(a)(1)(B), under the Employee

Retirement Income Security Act of 1974 (“ERISA”). Plaintiff also seeks costs and reasonable

attorneys’ fees pursuant to 29 U.S.C. § 1132(g).

                                 JURISDICTION AND VENUE

        5.     Jurisdiction of the Court is based upon ERISA, and in particular, 29 U.S.C.

§ 1132(e)(1) and 1132(f). Those provisions give the District Court jurisdiction to hear civil

actions brought pursuant to 29 U.S.C. § 1132(a). In addition, this action may be brought before

this Court pursuant to 28 U.S.C. § 1331, which gives the District Court jurisdiction over actions

that arise under the laws of the United States, and 28 U.S.C. § 1367.

        6.     The ERISA venue statute makes venue proper in any judicial district in which the

breach occurred, the plan is administered, or where any defendant can be found. At all relevant

times, Plaintiff lived within the Northern District of Illinois, making this the situs of the breach.

Venue is thus proper in this district. 29 U.S.C. § 1132(e)(2).

        7.     ERISA provides, at 29 U.S.C. § 1133, a mechanism for administrative appeals of

benefit denials, and those avenues of appeals have been properly exhausted.

                                          THE PARTIES

        8.     Plaintiff, GARY O’ROURKE (hereinafter “O’Rourke” or “Plaintiff”), is a former

employee of Nationwide Mutual Insurance Company (hereinafter “Nationwide”). This claim

                                                   2
       Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 3 of 7 PageID #:1




relates to benefits and rights with respect to the Nationwide Insurance Companies and Affiliates

Plan for Your Time and Disability Income Benefits (hereinafter “the Plan”). Incident to his

employment with Nationwide Mutual Insurance Company, O’Rourke received coverage under

the Plan as a participant, as that term is defined by 29 U.S.C. § 1002(7).

        9.     NATIONWIDE INSURANCE COMPANIES AND AFFILIATES PLAN FOR

YOUR TIME AND DISABILITY INCOME BENEFITS (“the Plan”) is an employee welfare

benefit plan within the meaning of 29 U.S.C. § 1002(1), which provides, among other things,

short-term and long-term disability income benefits for participants who are disabled. A copy of

the Plan and its amendments is attached as Exhibit 1.

        10.    Defendant, AETNA LIFE INSURANCE COMPANY (hereinafter “Aetna”), is a

claims review fiduciary of the Plan and determines eligibility for benefits under the Plan when a

claim is made. Aetna reviewed Plaintiff’s benefit claims and appeals of its benefits denials in

this case.

        11.    Defendant NATIONWIDE MUTUAL INSURANCE COMPANY

(“Nationwide”) is the employer that sponsors the Plan. In addition, while the Plan has a Master

Trust holding funds for the benefit of payable claims, Nationwide pays benefits to eligible

participants through its payroll system. Upon information and belief, the Master Trust pays the

funds back to Nationwide, and Nationwide then pays benefits out of its general assets. This

practice renders the Master Trust effectively a savings account while benefits are paid from the

general assets of Nationwide. Thus, any liability for long-term disability benefits will be borne

by Nationwide.




                                                 3
       Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 4 of 7 PageID #:1




                                    STATEMENT OF FACTS

        12.     O’Rourke is a participant under the plan. As a participant, he was entitled to

benefits set forth in the governing long-term disability insurance plan.

        13.     O’Rourke stopped working at Nationwide on March 11, 2016 due to Chronic

Fatigue Syndrome. On March 14, 2016, the plan approved O’Rourke’s claim for short-term

disability benefits.

        14.     Aetna did not make a decision on whether O’Rourke was entitled to long-term

disability benefits at that time.

        15.     After O’Rourke insisted on processing his long-term disability claim, on June 19,

2018, Aetna denied Plaintiff’s claim for LTD benefits. (Ex. 2).

        16.     On December 14, 2018, Plaintiff submitted an appeal pursuant to the Plan’s

review procedures, which included numerous pieces of evidence proving O’Rourke could not

perform any work and satisfied the definition of disability and all plan requirements to receive

benefits. He included a two-day functional capacity evaluation showing his inability to work on

a consistent basis.

        17.     While the review was pending, O’Rourke also provided evidence of his approval

for Social Security disability benefits by an Administrative Law Judge of the Social Security

Administration, establishing O’Rourke has been disabled from any substantial gainful activity

dating back to when O’Rourke stopped working at Nationwide in March 2016.

        18.     On January 7, 2019, Aetna reviewed Plaintiff’s appeal and all supporting

evidence and rendered a decision (Exhibit 3) to overturn the original decision stating, “We’ve

reviewed all of the information in the claim file and decided the clinical information received

meets compliance as it corroborates your client was functionally impaired as of 09/19/2016.”



                                                 4
      Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 5 of 7 PageID #:1




       19.     Prior review of short-term disability established O’Rourke was continuously

disabled from March 2016 until September 19, 2016, so with this decision there was no

remaining disagreement that O’Rourke has been continuously disabled from the day he stopped

working at Nationwide to the present.

       20.     On February 8, 2019, O’Rourke received a letter from Aetna, purporting to be

dated January 28, 2019, that asserted it was a “revised” decision on O’Rourke’s appeal of the

long-term disability denial. The letter stated that although O’Rourke met the definition of

disabled continuously since he stopped working at Nationwide, O’Rourke was not eligible to be

paid long-term disability benefits because Nationwide terminated O’Rourke’s employment on

September 30, 2016. (Ex. 4).

       21.     Specifically, the letter cited Plan § 6.06(e) to state that an Active Associate’s

coverage ends upon: “the date of termination, if an Active Associate terminates employment

with an employer.”

       22.     The letter misquotes the Plan, however. Plan § 6.06(e) states “the date of

termination, if an Active Associate voluntarily terminates employment with an employer.”

(emphasis added). The discrepancy appears below.

       The denial letter states:




       But the Plan actually states in § 6.06(e):




                                                    5
        Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 6 of 7 PageID #:1




        23.    Aetna reasoned because Nationwide terminated O’Rourke’s employment, that

O’Rourke lost coverage. However, that interpretation is wrong because it hinges on a

misquotation of the Plan that inexcusably omits the word “voluntarily.”

        24.    O’Rourke never voluntarily terminated his employment. Nationwide terminated

his employment as part of a job elimination. (Ex. 5).

        25.    No previous correspondence Aetna sent to O’Rourke took 11 days to arrive via

post.

        26.    Upon information and belief—easily confirmed or dispelled by metadata of the

native file of the purported January 28, 2019 letter—that letter was not written on January 28,

2019 as represented, but instead dated back to that date so as to appear Aetna rendered the

decision within 45 days of receiving O’Rourke’s appeal.

        27.    At no time within 45 days of receiving O’Rourke’s appeal on December 14, 2018

did Aetna request an extension of time to render a decision on O’Rourke’s appeal.

        28.    The only decision Aetna made within the 45 days allowed under ERISA’s

regulations was to overturn the denial of O’Rourke’s long-term disability claim.

        29.    On February 15, 2019, Aetna sent O’Rourke a revised version of the revised

appeal denial letter, backdated to February 12, 2019, this time adding in language about

exhausting administrative remedies, triggering O’Rourke’s right to file a lawsuit regarding

benefits. (Ex. 6).

        30.    Aetna’s decision to deny benefit payments to Plaintiff was contrary to the terms

of the Plan.

        31.    All administrative remedies and conditions precedent have been satisfied and this

claim for benefits is ripe for adjudication.



                                                6
       Case: 1:19-cv-01437 Document #: 1 Filed: 02/27/19 Page 7 of 7 PageID #:1




       WHEREFORE, Plaintiff prays from the following relief:

       A.      That the Court enter judgment in favor of Plaintiff and against all Defendants, and

award Plaintiff all past due benefits and declare his right to reinstatement of the benefits in the

amount equal to the contractual amount of benefits to which he is entitled retroactively and

prospectively; and

       B.      That the Court order Defendants to pay Plaintiff prejudgment interest on all

benefits that have accrued prior to the date of judgment;

       C.      That the Court award Plaintiff his reasonable attorney’s fees pursuant to 29

U.S.C. § 1132(g) and the costs of suit; and

       D.      That the Plaintiff recovers any and all other relief to which he may be entitled.

Respectfully Submitted,

/s/ Michael Bartolic
One of the Attorneys for the Plaintiff

Michael Bartolic
The Law Offices of Michael Bartolic, LLC
208 S. LaSalle Street, Suite 1420
Chicago, Illinois 60604
Tel: 312-635-1600
Fax: 312-635-1601
mbartolic@michaelbartolic.com




                                                  7
